Title: From Thomas Jefferson to Thomas McKean, 2 February 1801
From: Jefferson, Thomas
To: McKean, Thomas



Dear Sir
Washington Feb. 2. 1801.

I have long waited for an opportunity to acknolege the reciept of your favor of Dec. 15. as well as of that by Doctr. Mendenhall. none occurring I shall either deliver the present to Genl. Muhlenburg or put it under cover to Doctr. Wistar to whom I happen to be writing, to be sent to your house in Philadelphia or forwarded confidentially to Lancaster.
The event of the election is still in dubio. a strong portion in the H. of R. will prevent an election if they can. I rather believe they will not be able to do it, as there are six individuals, of moderate character, any one of whom coming over to the republican vote, will make a ninth state. till this is known it is too soon for me to say what should be done in such atrocious cases as those you mention of federal officers obstructing the operation of the state governments. one thing I will say that as to the future, interferences with elections, whether of  the state or general governments, by officers of the latter will be deemed cause of removal. because the constitutional remedy by the elective principle, becomes nothing, if it may be smothered by the enormous patronage of the General govmt. how far it may be practicable, prudent, or proper to look back is too great a question to be decided but by the united wisdom of the whole administration when formed. our situation is so different from yours that it may render proper some difference in the practice. your state is a simple body, the majority clearly one way. ours is of 16. integral parts, some of them all one way; some all the other: some divided. whatever may be decided as to the past, they shall give no trouble to the state governments in future, if it shall depend on me: and be assured particularly as to yourself, that I should consider the most perfect harmony & interchange of accomodations & good offices with yourself as among the first objects. accept assurances of my high consideration, respect and esteem.

Th: Jefferson

